DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 5 & 7 - 21 are allowable. Claims 17 - 20 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 05/07/2021, are hereby withdrawn and Claims 17 - 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0163717 Das et al. (‘Das hereafter), 
U.S. 9,522,426 Das et al. (‘Das hereafter), 
U.S. 2016/0151859 Todd Eugene Sparks (‘Sparks hereafter), 
U.S. 9,283,593 Bruck et al. (‘Bruck hereafter), 
U.S. 2013/0136868 Bruck et al. (‘Bruck hereafter), 
U.S. 10,315,252 Symeonidis et al. (‘Symeonidis hereafter), 
U.S. 2018/0250772 Symeonidis et al. (‘Symeonidis hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 5 & 7 - 21 are currently being examined. 
Claim 6 has been canceled.
Claims  1 – 5 & 7 - 21 are allowed.
Claim 21 is new.
Claims 5, 18 & 19 are Examiner Amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chares M. Shonkwiler (64868) on 11/15/2021 & 11/19/2021.
The application has been amended as follows: 
1. (Previously Presented) A method of additively printing an extension segment on a workpiece, 
the method comprising: 
pretreating a workpiece-interface of a workpiece using an energy beam source from an additive manufacturing machine, 
providing a pretreated workpiece-interface having received a pretreatment, 
the pretreatment remediating an aberrant feature of the workpiece and/or the workpiece-interface; and 
additively printing an extension segment on the pretreated workpiece-interface using an energy beam emitted from the energy beam from the additive manufacturing machine;
wherein the aberrant feature comprises one or more aberrant regions of the workpiece interface that differ in elevation and/ or that are at least partially askew relative to a congruent region of the workpiece-interface,
the one or more aberrant regions having been determined from one or more digital representations of the workpiece-interface captured by a vision system, and
wherein the pretreatment comprises additive-interface captured by a vision system; and
wherein the pretreatment comprises additive-leveling at least a portion of the workpiece-interface comprising a first one of the one or more aberrant regions and/or melt-leveling at least a portion of the workpiece-interface comprising a second one of the one or more aberrant regions. 
2. (Previously Presented)  The method of claim 1, comprising: 
determining the workpiece-interface from the one or more digital representations captured by vision system; and 
transmitting to the additive manufacturing machine, 
one or more pretreatment commands configured to expose the workpiece-interface to the pretreatment. 

3. (Previously Presented)  The method of claim 2, comprising: 
transmitting to the additive manufacturing machine, 
one or more print commands configured to additively print the extension segment on the pretreated workpiece-interface. 

4. (Previously Presented)  The method of claim 3, comprising: 
generating the one or more pretreatment commands based at least in part on the one or more digital representations of the workpiece-interface; and/or 
generating the one or more print commands based at least in part on the one or more digital representations of the workpiece-interface. 

5. (Currently Amended)  The method of claim 2, comprising: 
determining [[a]] the pretreated workpiece-interface from the one or more digital representations of the pretreated workpiece-interface having been captured by the vision system; and 
transmitting to the additive manufacturing machine, one or more print commands configured to additively print the extension segment on the pretreated workpiece-interface. 

6. (Canceled)

7. (Original) The method of claim 1, 
wherein the pretreatment comprises: 
	heat-conditioning at least a portion of the workpiece-interface. 

8. (Original) The method of claim 1, 
wherein the pretreatment comprises: 
removing oxidation, contaminants, debris, and/or subtractive modification artifacts from at least a portion of the workpiece-interface. 

9. (Previously Presented)  The method of claim 1, wherein the pretreatment comprises:
modifying the grain structure of the workpiece at or near the workpiece-interface. 

10. (Previously Presented)  The method of claim 1, wherein the pretreatment comprises:
additive-leveling a first portion of the workpiece-interface comprising a first aberrant region; and 
melt-leveling a second portion of the workpiece-interface comprising a second aberrant region. 

11. (Previously Presented)  The method of claim 1, comprising: 
pretreating the workpiece-interface using the energy beam source to emit an energy beam at a first energy density and additively printing the extension segment on the pretreated workpiece-interface using the energy beam at a second energy density, wherein the first energy density is from about 10% to about 100% of the second energy density. 

12. (Previously Presented) The method of claim 1, comprising: 
pretreating the workpiece-interface using the energy mean source to emit an energy beam at a first energy density and additively printing the extension segment on the pretreated workpiece-interface using the energy beam at a second energy density, wherein the first energy density is from about 100% to about 300% of the second energy density. 

13. (Original) The method of claim 1, comprising: 
additively printing the extension segment on the pretreated workpiece-interface using an energy density of from about 70 J/mm^3 to about 200 J/mm^3. 

14. (Original) The method of claim 1, 
wherein the extension segment exhibits a relative density of from about 0.950 to about 0.9999. 

15. (Previously Presented) The method of claim 1, comprising: 
pretreating the workpiece-interface based at least in part on a pretreatment-CAD model, the pretreatment-CAD model generated and/or determined based at least in part on the one or more digital representations of the workpiece-interface; and/or 
additively printing the extension segment on the pretreated workpiece-interface based at least in part on an extension segment-CAD model, the extension segment-CAD model generated and/or determined based at least in part on the one or more digital representations of the workpiece-interface. 

16. (Previously Presented) The method of claim 1, 
wherein the workpiece comprises a compressor blade and/or a turbine bladed and wherein the extension segment comprises a blade tip. 

17. (Previously Presented) An additive manufacturing system, comprising: 
a controller operably coupled to a vision system and an additive manufacturing machine, 
the controller comprising one or more non-transitory computer readable medium and one or more processors, 
the one or more non-transitory computer readable medium comprising computer-executable instructions, which, 
when executed by the one or more processors, 
cause the additive manufacturing system to perform a method comprising: 
pretreating a workpiece-interface using an energy beam emitted from an energy beam source of the additive manufacturing machine, 
providing a pretreated workpiece-interface, 
wherein pretreating the workpiece-interface comprises remediating an aberrant feature of the workpiece and/or the workpiece-interface at least in part by additive-leveling the workpiece-interface and/or melt-leveling the workpiece-interface; and
additively printing an extension segment on the pretreated workpiece-interface using an energy beam emitted from the energy beam source of the additive manufacturing machine;
wherein the aberrant feature comprises one or more aberrant regions of the workpiece-interface that differ in elevation and/or that are at least partially askew relative to a congruent region of the workpiece-interface,
the one or more aberrant regions having been determined from one or more digital representations of the workpiece captured by the vision system; and 
wherein the pretreatment comprises additive-leveling at least a portion of the workpiece-interface comprising a first one of the one or more aberrant regions and/or melt-leveling at least a portion of the workpiece-interface comprising a second one of the one or more aberrant regions. 

18. (Currently Amended) The additive manufacturing system of claim 17,
Wherein the computer-executable instructions,
When executed by the one or more processes,
cause the additive manufacturing system to perform the method,
the method further comprising: 
determining the workpiece-interface from the one or more digital representations captured by the vision system; and
transmitting the additive manufacturing machine,
one or more pretreatment commands configured to expose the workpiece-interface to the pretreatment. 

19. (Currently Amended) The additive manufacturing system of claim 17,
	wherein the computer-executable instructions,
	when executed by the one or more processors,
	cause the additive manufacturing system to perform the method,
	the method further comprising: 
	pretreating [[the additive manufacturing machine, 
wherein the additive manufacturing machine is configured to]] 
the workpiece-interface using an energy beam emitted from the energy source at a first energy density, and 
[[to]] additively [[print]] printing the extension segment on the pretreated workpiece-interface using an energy beam emitted from the energy beam source at a second energy density,
wherein the first energy density is from about 10% to about 100% of the second energy density. 

20. (Previously Presented) A non-transitory computer readable medium comprising computer-executable instructions, which, 
when executed by one or more processors associated with an additive manufacturing machine, cause the additive manufacturing machine to perform a method comprising:
pretreating a workpiece-interface using an energy beam from the additive manufacturing machine, providing a pretreated workpiece-interface, wherein pretreat the workpiece-interface comprises remediating an aberrant feature of the workpiece and/or the workpiece-interface at least in part by additive-leveling the workpiece-interface and/or melt-leveling the workpiece-interface; and
additively printing an extension segment on the pretreated workpiece-interface using an energy beam emitted from the energy beam source of from the additive manufacturing machine;
wherein the aberrant feature comprises one or more aberrant regions of the workpiece-interface that differ in elevation and/or that are at least partially askew relative to a congruent region of the workpiece-interface,
the one or more aberrant regions having been determined from one or more digital representations of the workpiece-interface captured by a vision system; and 
wherein the pretreatment comprises additive-leveling at least a portion of the workpiece-interface comprising a first one of the one or more aberrant regions and/or melt-leveling at least a portion of the workpiece-interface comprising a second one of the one or more aberrant regions. 

21.  (New)  The additive manufacturing system of claim 18, wherein the computer-executable instructions, when executed by the one or more processors, cause the additive manufacturing system to perform the method, the method further comprising: 
determining the pretreated workpiece-interface from the one or more digital representations of the pretreated workpiece-interface having been captured by the vision system; and 
transmitting to the additive manufacturing machine, one or more print commands configured to additively print the extension segment on the pretreated workpiece-interface.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “additive-leveling at least a portion of the workpiece-interface comprising a first one of the one or more aberrant regions and/or melt-leveling at least a portion of the workpiece-interface comprising a second one of the one or more aberrant regions.” 
The closest prior art is as cited were ‘Das & ‘Sparks.  ‘Das does not teach “additive leveling of first and second aberrant regions.  ‘Sparks does not teach additive leveling of first and second aberrant regions.  Neither of these references provides additive leveling of first and second aberrant regions.  Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 5 & 7 - 16, are also allowed because they are dependent on claim 1.  Claims 17 and 20 are also allowed because they require the same limitations that are required by claim 1.  Claims 18, 19 and 21 are also allowed because they are dependent on claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/22/2021